Citation Nr: 1234366	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizoaffective disorder.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by which the RO denied entitlement to service connection for schizoaffective disorder as well as entitlement to TDIU and granted an increased rating of 50 percent for service-connected PTSD.  Regarding the PTSD claim, although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The issues of entitlement to service connection for schizoaffective disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no more than symptoms such as hypervigilance, nightmares, an exaggerated startle response, depression, anxiety, obsessional rituals, difficulty controlling impulses, panic attacks, intrusive thoughts, impaired memory, difficulty trusting others, anger, lack of friends, and occasional suicidal ideation without intent.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all thee notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also advised the Veteran of the applicable disability rating and effective date provisions, as mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration records.  The Veteran was afforded an adequate VA mental health examination in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated 50 percent disabling by the RO under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A December 2008 VA psychiatric evaluation report reveals that the Veteran complained of anxiety, depressive symptoms lasting up to several weeks, anhedonia, nervousness, apprehension, nightmares, intrusive memories, flashbacks, intense psychological distress on exposure to cues, avoidance of trauma-related stimuli, hypervigilance, exaggerated startle response, difficulty concentrating, markedly diminished interest or participation in significant activities (no friends or social life), feelings of detachment or estrangement from others, a restricted range of affect, hyperarousal, impaired memory, sleep disturbance, distractibility, racing thoughts, panic attacks, excessive worry, and ritualistic behaviors.  At that time, the Veteran denied recent angry outbursts and or impulsive behavior.  On examination, he was alert and fully oriented and denied both suicidal ideation and homicidal ideation.  The examiner diagnosed PTSD and rule out schizoaffective disorder and assigned a GAF score of 40.  The Veteran's medication dosages were adjusted, and new medications were prescribed.  

A January 2009 VA treatment note indicated continued nightmares.  The Veteran's affect was only mildly restricted.  There was some inappropriate smiling.  Mood was labile, and the Veteran required some redirection when speaking, as speech was somewhat circumstantial.  He adamantly denied suicidal ideation.  

A March 2009 VA treatment note revealed improvement of some symptoms with medication.  Speech was less circumstantial.  The racing thoughts had diminished.  The Veteran was able to avoid some conflicts.  Sleep had improved.  The diagnosis was of PTSD and rule out schizoaffective disorder.  

The record contains written statements from the Veteran's mother and sister reflecting anger issues, nightmares, fighting, anxiety, depression, agitation, flashbacks, etc.

A March 2009 private psychological examination report indicated symptomatology related to psychosis as well as depressive symptoms, anxiety, panic attacks, nightmares, anger, frustration, agitation, and a heightened affect.  Insight was good, and at the time of the examination, the examiner assessed that the Veteran was capable of sound judgment.  There was social difficulty due to symptoms such as anxiety, and PTSD symptoms.  The Veteran's PTSD was characterized as significant.  The examiner diagnosed PTSD and schizoaffective disorder and assigned a GAF of 45.

On VA examination in June 2009, the Veteran indicated difficulty sleeping, mood swings, panic attacks, memory impairment, nightmares, avoidance of trauma reminders, flashbacks, hyperarousal, sleep problems, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, and occasional suicidal thoughts without intent or history of attempts.  Reportedly, the Veteran was afraid to leave the house because he feared hurting someone.  The Veteran was unable to determine whether this fear was due to voices telling him to hurt someone or whether symptoms of PTSD and anger caused him to fear hurting others.  The Veteran lived with his parents, and his children resided at that household as well.  The Veteran's parents looked after the children, although he helped supervise them.  The Veteran denied any friendships.  He spent his time watching television, watching his children, and helping his father around the house.  The Veteran had no leisure activities.  He did not maintain personal hygiene.  He had some obsessive and ritualistic behaviors.  The examiner indicated that it was difficult to differentiate the level of impairment caused by his PTSD and schizoaffective disorder due to pressured speech and disorganized thinking at times.  The examiner stated that it was likely that some of the Veteran's social and occupational impairment was due to symptoms of PTSD but that schizoaffective disorder had more of an impact on his social and occupational performance due to paranoid ideation, visual and auditory hallucinations, and a belief that he could read the minds of others and that books were sending him messages.  However, according to the examiner, both disorders contributed to difficulty with impulse control.  The examiner diagnosed PTSD and schizoaffective disorder and opined that the GAF score attributable to PTSD was between 50 and 55 and that the GAF score attributable to schizoaffective disorder was 45.  The examiner estimated that the Veteran had the capacity to handle his own financial affairs.

To the extent that symptoms of PTSD and schizoaffective disorders cannot be distinguished, the Board concludes that they are related to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Here, the Board has considered all of the psychiatric manifestations outlined above other than the clearly psychotic symptoms such as auditory and visual hallucinations.

A review of the evidence militates in favor of the assignment of a 70 percent disability rating for PTSD due to the serious and persistent nature of symptomatology despite active treatment and the use of psychotropic medication.  The PTSD symptoms include somewhat impaired impulse control, obsessional rituals, anhedonia, depression, anxiety, panic attacks, anger, suicidal ideation without intent or history of attempts, pressured and circumstantial speech, neglect of personal appearance and hygiene, "significant" PTSD symptoms, memory problems, and an almost total lack of interaction with people outside his immediate household.  The Board notes that the Veteran lives with his parents and is not the primary caretaker of his children.  His parents are raising them, and he only assists.  In their totality, the Veteran's PTSD symptoms rise to the level required for a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan, supra.  Because the Veteran's symptoms have been fairly consistent over the appeal period, the 70 percent evaluation is warranted throughout.  Hart, supra.

A 100 percent evaluation for the service-connected PTSD is not warranted at this time because the Veteran's GAF score attributed solely to the service-connected PTSD is between 50 and 55, indicative of moderate to serious symptoms.  As well, the Veteran's PTSD symptoms are not indicative of total occupational and social impairment.  As stated, he is able to assist with the care of his children.  He has been found capable of managing his finances, and he appears able to function independently.  The Board emphasizes that there is no indication that the Veteran has not attended VA treatment appointments and examinations on his own.  He has sufficient insight to take action to avoid conflict.  The Veteran is not disoriented on to time or place.  There is no memory loss for names of close relatives, his own occupation, or his own name.  Furthermore, no grossly inappropriate behavior has been noted.  The Board acknowledges the presence of such symptoms as persistent hallucinations.  These are presumably related to his schizoaffective disorder.  In any event, on balance, the Veteran's psychiatric symptoms more closely resemble those associated with a 70 percent evaluation, and a 100 percent evaluation, therefore, need not be considered further.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will not discuss the matter of TDIU herein because the issue is being remanded to the RO via the AMC.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step articulated in Thun, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been characterized by such symptoms as obsessional rituals, difficulty controlling impulses, panic attacks, intrusive thoughts, impaired memory, difficulty trusting others, anger, lack of friends, and occasional suicidal ideation without intent.  These symptoms are very similar to the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  As well, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

A 70 percent evaluation for PTSD is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The record contains VA clinical records dated until March 10, 2009.  To ensure that the record is complete, the RO/AMC must associate with the record all VA clinical records dated from March 10, 2009 to the present.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Regarding the Veteran's claim of entitlement to service connection for schizoaffective disorder, the evidence is equivocal.  The service treatment records do not reflect the presence of symptoms consistent with schizoaffective disorder, and in July 2006, when completing a report of medical history for the National Guard, the Veteran denied all psychiatric symptoms listed.  He did not report visual or auditory hallucinations on VA mental health examination in July 2007.  On VA mental health examination in June 2009, the Veteran stated that he did not report these symptoms in July 2007 because he feared being hospitalized.  The Veteran was first treated for psychotic symptoms in or about 2007.  During treatment for his psychotic symptoms, which constitute schizoaffective disorder, the Veteran reported auditory and visual hallucinations and similar symptoms since 2004, while still in service.  

Due to the uncertain etiology of the Veteran's schizoaffective disorder, the Board requires an opinion regarding whether it is at least as likely as not related to service.  In that regard, the Veteran's reported history must be afforded serious consideration.  In the event that the examiner determines that schizoaffective disorder did not have its onset in service or is otherwise related to service, the examiner must opine regarding whether the schizoaffective disorder is proximately due to or the result of the service-connected PTSD or whether the Veteran's schizoaffective disorder has been aggravated or worsened as a result of the service-connected PTSD beyond the natural progression of schizoaffective disorder.  The examiner is to comment upon the impact, if any, of PTSD upon employability.  In the event that schizoaffective disorder is found to be related to service or aggravated by service-connected PTSD, the examiner must comment upon the impact of schizoaffective disorder upon employability.

The Board observes that the Veteran failed to report for a February 2012 VA examination scheduled in connection with his service-connected PTSD and his claim of entitlement to TDIU.  Because a VA examination is required as noted above, the examination should encompass the question of employability.  The Veteran is reminded that failure to report for a VA examination without good cause could result is adverse consequences such as the denial of a claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from March 10, 2009 to the present.

2.  Schedule a VA psychiatric examination for an opinion regarding whether the Veteran's schizoaffective disorder is at least as likely as not (50 percent or greater likelihood) related to service.  In the event that the examiner determines that schizoaffective disorder did not have its onset in service or is otherwise related to service, the examiner must opine regarding whether the Veteran's schizoaffective disorder is at least as likely as not proximately due to or the result of the service-connected PTSD or whether the Veteran's schizoaffective disorder has, at least as likely as not, been aggravated or worsened as a result of the service-connected PTSD beyond the natural progression of that disorder.  The examiner is to comment upon the impact, if any, of PTSD upon employability.  In the event that schizoaffective disorder is found to be related to service or aggravated by service-connected PTSD, the examiner must comment upon the impact of schizoaffective disorder upon employability.

In rendering the opinions requested, the examiner must review all pertinent documents in the claims file and indicate in the examination report whether the requested review took place.  The examiner is reminded to take into account the psychiatric history provided by the Veteran unless the examiner can articulate a reason to disregard the Veteran's stated psychiatric history.  A rationale for all opinions and conclusions must be provided.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues of entitlement to service connection for schizoaffective disorder and entitlement to TDIU should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


